CANTY, J.
(dissenting). I dissent. It is true that, to entitle the insured to recover, he must comply with the condition of the policy providing for proof of loss, or show that the condition has been waived. But it is held by the great weight of authority that an agent who is authorized to make contracts of insurance and issue policies has apparent authority to wmive this condition after a loss. In Bowlin v. Hekla F. Ins. Co., 36 Minn. 433, 31 N. W. 859, the court relied on 2 Wood, Ins. § 420, and the two cases there cited. But the court seemed to overlook section 419, where the contrary doctrine is laid down, and supported by the citation of a multitude of authorities. In my opinion, Bowlin v. Hekla F. Ins. Co. should be overruled.